AFFIRM; Opinion issued November 1, 2Oi2




                                               in The
                                  Q!øurt uf Appeahi
                         3FiftI! thtrirt tif cca at E1 a11ai
                                       No O5.l2-4)O359-CR


                           ANTHONY RAY TRAMMEL, Appellant



                               TUE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No, F11-56323-I


                              MEMORANDUM OPINION
                            Before Justices Bridges, Richter, and Lang
                                   Opinion By Justice Richter

       Aj ury convicted Anthony Ray Trammel of tampering with a government record and assessed

punishment at fourteen years’ imprisonment and a $5,000 fine. On appeal, appellant’s attorney filed

a brief in which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. Calijbrnia, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See High

v. State, 573 S.W.2d 807, 81 1 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the

brief to appellant. We advised appellant of his right to file a pro se response, but he did not file a

pro se response.
        We have reviewed the record and counsels brief. See Bleds’oe v. State, I 78 SW.3d 824, 827

 lex. Crini. App. 2005) (explaininu appellate courts duty in Anders cases). We agree the appeal

is tii volous and wit bout merit. We find nothing   iii   the record that might arguably support the appeal.

        We affirm the trial court’s judgment.




Do Not Publish
TEx. R. APP. P. 47




120359F.tJ05
                                                  (   I




                                      QLUIr uf ppia1
                              6tfth TIj ri t nf ‘i it                    11w
                                             JUDGMENT
   TH        R \        I \      1      pp 11 n           Appeal from the Criminal District Court
                                                          No. 2 of Dallas County, Texas, (Tr.CLNo.
   0    1   O0      I                                     F1L-56323i).
                                                          Opinion delivered by Justice Richter,
I HF ST 1 1 0 1                 pp 11                     Justices Bridges and Lang participating.


        Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.



Judgment entered November 1, 2012.




                                                                IN RIC
                                                          JU lICE.